ORDER
Pursuant to the provisions of Article V, Section 4 of the South Carolina Constitution,
IT IS ORDERED that the Pilot Program for the Electronic Filing (E-Filing) of documents in the Court of Common Pleas, which was established by Order dated December 1, 2015, is expanded to include Horry County. Effective March 14, 2017, all filings in all common pleas cases commenced or pending in Horry County must be E-Filed if the party is represented by an attorney, unless the type of case or the type of filing is excluded from the Pilot Program. The counties currently designated for mandatory E-Filing are as follows:
Allendale Anderson Beaufort Cherokee
Clarendon Colleton Greenville Hampton
Jasper Lee Oconee Pickens
Spartanburg Sumter Williamsburg
Horry—Effective March 14,2017
Attorneys should refer to the South Carolina Electronic Filing Policies and Guidelines, which were adopted by the Supreme Court on October 28, 2015, and the training materials available at http://www.sccourts.org/efiling/ to determine whether any specific filings are exempted from the require*260ment that they be E-Filed. Attorneys who have cases pending in Pilot Counties are strongly encouraged to review, and to instruct their staff to review, the training materials available on the E-Filing Portal.
/s/Donald W. Beatty
Donald W. Beatty Chief Justice of South Carolina